 



Exhibit 10(bb)
KEITHLEY INSTRUMENTS, INC.
2002 STOCK INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT
     This performance award agreement (the “Agreement”) is made as of this
                     day of                     , 2007 (the “Award Date”),
between Keithley Instruments, Inc., an Ohio corporation (the “Company”), and
that key employee of the Company named at the bottom of this Agreement (“Key
Employee”). Subject to the terms, conditions and limitations set forth in this
Agreement (including, without limitation, the vesting provisions of paragraph 6
hereof and the performance standards and operative provisions set forth in
paragraph 1 hereof and in Exhibits A and B hereto), Key Employee hereby is
granted and awarded                      performance units, each unit
representing one common share of the Company (the “Initial Award”). The number
of Company common shares issued to or in respect of Key Employee (if any) shall
be determined strictly in accordance with this Agreement, based on the number of
units contained in any Final Award (as defined herein), subject to the general
provisions of the Plan.
     The number of units comprising the Initial Award shall be subject to
adjustment, expansion or reduction, to take into account the revenue performance
of the Company as compared to its relevant competition during the Revenue
Measurement Period (as defined in Exhibit B), as further provided in paragraph 1
hereof and in Exhibits A and B hereto, while achieving acceptable average rates
of return for the periods specified in Exhibit B (the “Returns Measurement
Period”). The actual number of Company common shares issued to Key Employee (if
any) will only be determined by applying the performance criteria to the Initial
Award, and determining the number of units finally awarded to such Employee (the
“Final Award”).
     This Agreement (including any and all incorporated Exhibits hereto) and any
Final Award made hereunder, are subject to the terms and conditions of the
Keithley Instruments, Inc. 2002 Stock Incentive Plan, as amended and then in
effect (the “Plan”). The Plan’s terms and conditions are incorporated herein by
this reference. Additional terms and conditions of this Agreement are as
follows:

  1.   Performance Standards; Determining the Final Award. The size of Key
Employee’s Final Award will depend on the Company’s performance during the
Revenue Measurement Period and the Returns Measurement Period.

     (a) General Performance Standards. To determine Key Employee’s Final Award,
the number of units comprising Key Employee’s Initial Award are adjusted
(ranging from a maximum of twice the number of units comprising the Initial
Award, to a minimum of no units), based on program metrics that compare the
growth in the Company’s net revenues (if any) occurring during the Revenue
Measurement Period to comparable growth in net revenues being reported by the
Company’s principal competitors (as determined by the Compensation Committee of
the Company’s board of directors, or its designee (for purposes of
Performance Award Agreement
ST:rs 11/12/07
Page 1

 



--------------------------------------------------------------------------------



 



this Agreement only, the “Committee”)) during a period comparable in length to
the Revenue Measurement Period, taking into account the Company’s achievement of
specified rates of return.
     (b) Operative Provisions Incorporated By Reference. The operative
provisions of the program, and the metrics used to gauge Key Employee’s
performance and determine the number of units awarded in such Employee’s Initial
Award and Final Award, are set forth in Exhibits A and B hereto, all of which
are individually and collectively incorporated herein by this reference as if
expressly set forth herein.
     (c) Committee Determinations. The Committee shall make all operative
determinations hereunder, acting in its sole and exclusive discretion, including
those required to be made in Exhibits A and B hereto; provided, that all
performance criteria used to gauge the Company’s performance during any
Measurement Period shall be determined and finalized not later than the December
31st next following the Vesting Date specified in Section 6, excepting only
those changes directly resulting from events external to the Company, such as
mergers, dissolutions and consolidations involving the Company’s competitors.

  2.   Issuance & Transfer of Common Shares. In the event Key Employee is
determined to be entitled to receive Company common shares hereunder in
connection with the calculation and making of such Employee’s Final Award and
otherwise becomes qualified to receive such shares in accordance with the
provisions of paragraph 6 hereof (subject, in any event to the provisions of
paragraph 8 hereof), such shares shall be transferred and issued to Key Employee
(or such other person as may then be entitled hereunder) on or before the
December 31st next following the Vesting Date set forth in paragraph 6 hereof.
In the event said transfer date is a weekend day or a national holiday, the
transfer and issuance described in this paragraph 2 shall occur on the business
day next following said transfer date. In the event the Committee determines
that Key Employee is not entitled to a Final Award pursuant to paragraph 1 and
Exhibits A and B hereto, then all rights arising under this Agreement shall
terminate on the date of such determination.     3.   Tax, Withholding Matters.
Any Key Employee or other person receiving Company common shares in connection
with a Final Award shall provide for the satisfaction of all applicable federal,
state and local withholding taxes and assessments arising in respect of such
issuance and transfer of shares; the amount of such withholding taxes and
assessments shall be determined by the Company, acting in its sole discretion
(the “Total Withholding”). Upon request, the Company shall provide Key Employee
with the information needed to determine the Total Withholding. At the Company’s
discretion, the Total Withholding shall be paid with cash or check, or with a
surrender of Company common shares having a fair market value on the date of
transfer equal to that portion of the Total Withholding for which payment in
cash or check is not made. The Committee

Performance Award Agreement
ST:rs 11/12/07
Page 2

 



--------------------------------------------------------------------------------



 



      may, in its sole discretion, specify other methods for transferring
Company common shares in satisfaction of Final Awards, but any such
specification shall only be made in writing.     4.   Interests Are Not
Transferable. Any and all Awards made hereunder shall not be transferable or
assignable, or capable of alienation or anticipation, by Key Employee except as
otherwise expressly permitted by the Plan. Likewise, except as specifically
provided in the Plan, Company common shares issued hereunder shall only be
issued to Key Employee or his personal representative (except in the event of
Key Employee’s death or disability, in which event otherwise-issuable Company
common shares owed to Key Employee at death or disability shall be issued only
to or for Key Employee’s estate (in the case of death) or to Key Employee’s
legal representative (in the case of disability).     5.   Units Carry No
Dividend or Voting Rights. Awards made hereunder are at all times subject to all
restrictions contained in this Agreement and in the Plan. Key Employee shall not
have, or accrue, any shareholder rights as a result of being credited with units
hereunder in respect of an Initial Award or a Final Award. The right to receive
dividends, and to vote or otherwise assert shareholders’ rights, shall only
arise and accrue as and when Company common shares are issued and transferred to
Key Employee in accordance with, and in satisfaction of, the Company’s
obligations under the terms of the Plan and this Agreement. Key Employee
understands and acknowledges that the Committee, acting in its sole discretion,
may require Key Employee, or his successor, to represent and warrant that he
will comply with all applicable laws and regulations or confirm certain factual
matters, if requested by the Company’s legal counsel.     6.   Vesting,
Expiration and Termination Rules. Key Employee’s right to receive an Award
hereunder (subject to determining whether Key Employee qualifies to receive
Company common shares in connection with any units awarded as part of his or her
Final Award) will fully vest at 11:59 p.m. on September 30, 2010 (the “Vesting
Date”), subject to application of this paragraph 6 and the provisions of
paragraph 8 hereof. Nothing contained in this Agreement, or in the Plan, shall
give Key Employee any substantive right to the Company common shares represented
by the units that comprise the Initial Award; rather, Key Employee shall only
vest in, and have an enforceable right to, those units (if any) that comprise
the Final Award. Notwithstanding the preceding two sentences, in the event Key
Employee’s employment by the Company terminates (including any employment with
Company subsidiaries and affiliates whose financial results are reported on a
consolidated basis with the Company) prior to the Vesting Date other than on
account of a retirement approved by the Committee (but otherwise without regard
to the reason(s) therefor), the Initial Award, and all Key Employee’s rights
thereunder, shall terminate immediately and be extinguished, and thereafter
shall have no value. In the event Key Employee retires prior to the Vesting Date
but otherwise under conditions satisfactory to the Company, the Committee, in
its sole discretion, may nevertheless make and approve payment of a Final Award
to Key Employee following the Vesting Date to recognize Key

Performance Award Agreement
ST:rs 11/12/07
Page 3

 



--------------------------------------------------------------------------------



 



      Employee’s contributions during that portion of the period from the date
hereof to the Vesting Date in which Key Employee was employed by the Company and
covered by this Agreement.     7.   Coordination With Other Rules. None of the
terms, conditions or provisions in this Agreement shall be interpreted or
applied to cause any common share of the Company, issued in connection with this
Agreement, not to be a fully paid and non-assessable common share of the
Company.     8.   Forfeiture; Set Off & Recoupment. Notwithstanding any other
provision of this Agreement or the Plan, Key Employee’s rights hereunder with
respect to the Award evidenced hereby (whether or not then vested) shall
immediately terminate, and otherwise be subject to forfeiture, set off and
reduction for and against any claims the Company may have or asserts against Key
Employee for any of the following actions by Key Employee, taken while employed
by the Company and, with respect to subparagraphs (a) and (e), within a three
(3)-year period commencing with the cessation of Key Employee’s Company
employment:

  a)   Any direct or indirect disclosure or publication (or, during the three
(3)- year period commencing with the cessation of Key Employee’s Company
employment, an use) by Key Employee of any Company trade secret or confidential
information;     b)   Any act of embezzlement, fraud or breach of fiduciary duty
during Key Employee’s employment with the Company that contributed to a
restatement of the Company’s financial statements;     c)   Any material
violation (as determined by the Board of Directors) by Key Employee of the terms
of any written agreement between Key Employee of the Company;     d)   Any act
of embezzlement, fraud, dishonesty, nonpayment of any obligation to the Company,
breach of fiduciary duty or deliberate disregard of Company rules resulting in a
loss, damage or injury to the Company;     e)   Any attempt by Key Employee to
induce any Company employee or consultant, agent or sub agent under contract
with the Company to terminate his or her employment or other contractual
relationship with the Company.

In the event of any violation by Key Employee of any subparagraph above, the
Award evidenced hereby then held by Key Employee hereunder (whether or not then
vested) shall immediately terminate, be extinguished or forfeited, and have no
further effect. In addition if there is a violation of subparagraphs (a), (b)
Performance Award Agreement
ST:rs 11/12/07
Page 4

 



--------------------------------------------------------------------------------



 



and/or (e) above, with respect to all units awarded hereunder, and with respect
to any Company common shares issued or expected to be issued in connection with
the Final Award, Key Employee shall promptly forfeit, relinquish and surrender
to the Company all gains, profits, and income Key Employee has realized from
such Award if the profit or income was realized within thirty-six (36) months of
the violations in question. Any failure by the Company to assert its set off,
forfeiture and recoupment rights under this paragraph with respect to specific
claims against Key Employee shall not waive, or operate to waive, the Company’s
right to later assert its rights hereunder with respect to other or subsequent
claims against Key Employee.

  9.   Change of Control Consequences. In the event Key Employee’s rights
hereunder vest on account of a Change of Control (determined in accordance with
Section 11 of the Plan) occurring prior to the Vesting Date, the number of
Company common shares Key Employee shall be entitled to receive will be based on
the Initial Award, subject only to the remaining terms of this Agreement (which
shall continue to apply). In the event such Change in Control (or any event
subsequent thereto) satisfies the requirements imposed by Section 409A(a)(2) of
the Internal Revenue Code and related regulations (pertaining to changes in
ownership or effective control), the issuance and transfer of such shares shall
occur as soon as practicable after such Change in Control or subsequent event.  
  10.   Choice of Law; Consent to Jurisdiction. Key Employee hereby consents and
agrees that Ohio law controls the parties’ procedural and substantive rights and
obligations under this Agreement, and also consents and agrees to the
jurisdiction of the state court of general jurisdiction sitting in Cuyahoga
County, Ohio, as the exclusive forum for resolving all claims and issues arising
under, out of, or in respect of, this Agreement.     11.   Severability;
Survival of Certain Provisions. The unenforceability of one (1) or more of the
provisions in this Agreement shall not vitiate or render void or unenforceable
the remaining provisions of this Agreement; rather, such remaining provisions
will remain fully enforceable to the extent permitted by law. Notwithstanding
any contrary provision contained in the Plan or this Agreement, the provisions
of paragraph 8 hereof shall specifically survive the termination, lapse or
expiration of the Plan and/or this Agreement.

[Intentionally Left Blank]
Performance Award Agreement
ST:rs 11/12/07
Page 5

 



--------------------------------------------------------------------------------



 



  12.   Definitions. Unless otherwise defined in this Agreement, capitalized
terms will have the same meanings given them in the Plan.

            KEITHLEY INSTRUMENTS, INC.
    DATE OF GRANT:                                           By:            
Joseph P. Keithley       Title:  Chairman of the Board, President
and Chief Executive Officer             

ACCEPTANCE BY KEY EMPLOYEE
     The undersigned has read and understood, and hereby accepts, the terms,
conditions, and obligations and restrictions imposed hereunder, as well as the
terms, conditions and limitations of the Plan to which this Agreement is subject
and subordinate.

                DATE:                                                       Name
 

Performance Award Agreement
ST:rs 11/12/07
Page 6

 